Citation Nr: 0111848	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-11 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1948, including participation in combat against the 
Japanese.

Appellate consideration of the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
will be deferred pending completion of the development 
requested in the REMAND portion of this decision.


FINDING OF FACT

The veteran's second application for compensation was 
received within one year from the date that the RO had mailed 
notice of the December 1997 denial. 


CONCLUSION OF LAW

The December 1997 decision is not final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted a claim for entitlement to service 
connection for bilateral hearing loss in September 1997.  By 
letter of November 1997, the veteran explained that he was 
seeking audiological evaluation and hearing aids at VA 
expense.  In the letter, he specifically requested a VA 
examination.  The RO denied the claim as not well grounded in 
December 1997, and mailed a letter of notification on 
December 24, 1997.  

On December 11, 1998, the RO received a second application 
for compensation from the veteran.  In this application, he 
again claimed that bilateral hearing loss was related to 
noise exposure he had sustained in service, and he raised the 
additional claim that he suffered from tinnitus which was 
also related to service.  

A claimant must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Final decisions may not be reopened 
unless new and material evidence is presented.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Because the veteran's second application for compensation was 
received within one year from the date that the RO had mailed 
notice of the December 1997 denial, it must be viewed as a 
notice of disagreement with the December 1997 denial.  Viewed 
in this light, the December 1997 denial did not achieve 
finality, and the veteran's original claim remains open.  

As the RO did not utilize this analysis, but rather 
considered the December 1997 denial of service connection for 
bilateral hearing loss to have become final, the RO has 
reviewed and certified the bilateral hearing loss issue to 
the Board as whether the veteran had presented new and 
material evidence to reopen the claim.  In the absence of a 
final RO decision, this standard of review is incorrect.  
Rather, a de novo review, considering all the evidence of 
record is required.  However, before the Board may address an 
issue not considered by the RO, it must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and if not, whether he has been prejudiced by being 
denied those opportunities.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  




ORDER

Finality does not attach to the December 1997 RO decision 
denying service connection for bilateral hearing loss.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Because these claims were originally denied on the basis that 
no nexus to service had been presented, upon remand, 
evidentiary development aimed at identifying the existence of 
a nexus is required.  We note that by letter of March 1999, 
the veteran was notified that he should report any medical 
treatment for hearing loss or tinnitus subsequent to service 
for purposes of demonstrating continuity of symptomatology.  
He is again informed that he should provide the names and 
addresses of any physicians who may have examined or treated 
him for hearing-related complaints at any point subsequent to 
service. 

Additionally, the veteran should be provided with a VA 
examination for purposes of obtaining a medical opinion as to 
whether his currently-shown bilateral hearing loss and 
tinnitus are likely related to service.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded a VA 
otolaryngologic examination to identify 
the etiology and likely date of onset of 
his bilateral hearing loss and tinnitus.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
veteran's service medical records and his 
medical history and to form an opinion as 
to the etiology and approximate date of 
onset of the current bilateral hearing 
loss and tinnitus.  If a conclusion 
cannot be reached with reasonable medical 
certainty, this should be specified as 
well.  The complete rationale for all 
opinions expressed should be fully 
explained.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



